     Case 2:18-cr-01337 Document 53 Filed on 06/02/20 in TXSD Page 1 of 5
                                                                                     United States District Court
                                                                                       Southern District of Texas

                          UNITED STATES DISTRICT COURT                                    ENTERED
                           SOUTHERN DISTRICT OF TEXAS                                     June 04, 2020
                             CORPUS CHRISTI DIVISION                                   David J. Bradley, Clerk


UNITED STATES OF AMERICA,                      §
 Plaintiff,                                    §
                                               §
       v.                                      §              CRIMINAL NO. 2:18-1337
                                               §
LEONEL GARCIA,                                 §
 Defendant.                                    §

                          MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Leonel Garcia’s motion for compassionate release

under 18 U.S.C. § 3582(c). D.E. 52.

I. BACKGROUND

       In 2019, Defendant pled guilty to transporting an undocumented alien. He has served

roughly 10.5 months (30%) of his 36-month sentence and has a projected release date of January

14, 2022. He now moves the Court to order his immediate release to home confinement because

he contracted COVID-19 while incarcerated.

II. LEGAL STANDARD

       Defendant moves to modify his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), which

provides:

              (c) Modification of an Imposed Term of Imprisonment.—The
              court may not modify a term of imprisonment once it has been
              imposed except that—
                  (1) in any case—
                      (A) the court, upon motion of the Director of the Bureau of
                      Prisons, or upon motion of the defendant after the defendant
                      has fully exhausted all administrative rights to appeal a
                      failure of the Bureau of Prisons to bring a motion on the
                      defendant’s behalf or the lapse of 30 days from the receipt
                      of such a request by the warden of the defendant’s facility,
                      whichever is earlier, may reduce the term of imprisonment
                      (and may impose a term of probation or supervised release
                      with or without conditions that does not exceed the
                      unserved portion of the original term of imprisonment),


                                               1
      Case 2:18-cr-01337 Document 53 Filed on 06/02/20 in TXSD Page 2 of 5


                       after considering the factors set forth in section 3553(a) to
                       the extent that they are applicable, if it finds that—
                           (i) extraordinary and compelling reasons warrant such
                           a reduction . . . and that such a reduction is consistent
                           with applicable policy statements issued by the
                           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The relevant Sentencing Commission policy statement provides that the court may reduce

a term of imprisonment and grant release if, “after considering the factors set forth in 18 U.S.C. §

3553(a) . . . the court determines that extraordinary and compelling circumstances warrant the

reduction” and that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. The applicable United

States Sentencing Commission policy statement provides that extraordinary and compelling

reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious
            and advanced illness with an end of life trajectory). A specific
            prognosis of life expectancy (i.e., a probability of death within a
            specific time period) is not required. Examples include metastatic
            solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
            organ disease, and advanced dementia.
            (ii) The defendant is—
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because
                of the aging process, that substantially diminishes the ability of the
                defendant to provide self-care within the environment of a
                correctional facility and from which he or she is not expected to
                recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and
            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;




                                                 2
      Case 2:18-cr-01337 Document 53 Filed on 06/02/20 in TXSD Page 3 of 5


         (C) Family Circumstances. –

            (i) The death or incapacitation of the caregiver of the defendant’s minor
            child or minor children.

            (ii) The incapacitation of the defendant’s spouse or registered partner
            when the defendant would be the only available caregiver for the spouse
            or registered partner.

         (D) Other Reasons. –

             As determined by the Director of the Bureau of Prisons, there exists in the
             defendant’s case an extraordinary or compelling reason other than, or in
             combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

         Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offense(s) of conviction, including whether the offense is a crime of violence, or involves a

minor victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the

weight of the evidence; (3) the defendant’s history and characteristics; and (4) the nature and

seriousness of the danger to any person or the community that would be posed by the defendant’s

release. See 18 U.S.C. § 3142(g).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         Defendant is 38 years old and has served less than a third of his sentence. He states that

he is diabetic, suffers from “severe hypertentia,” and has a “heart pacemaker and difibulator.”

D.E. 52, p. 2. He further states that on April 17, 2020, he tested positive for the novel

                                                 3
      Case 2:18-cr-01337 Document 53 Filed on 06/02/20 in TXSD Page 4 of 5


coronavirus. He subsequently developed COVID-19, had a “heart stroke” on April 23, and was

hospitalized in the intensive care unit for a week before he was brought back to the Federal

Medical Center in Fort Worth, Texas. Id. He does not indicate whether he is still suffering from

the effects of COVID-19. He has also failed to offer any medical records in support of these

claims.

          Moreover, the BOP has not determined any other extraordinary and compelling reason

exists to support Defendant’s release, nor has it certified that Defendant poses no danger to the

community, that he is at no substantial risk of engaging in criminal conduct if released, or that

his release to home detention will result in a substantial net reduction of costs to the Federal

Government. In fact, Defendant does not even claim to have pursued his remedies within the

BOP before petitioning the Court for compassionate release as required. Instead, he argues that

“requiring [him] to first seek relief thru the Bureau of Prisons Administrative Process would be

futile.” D.E. 52, p. 3.

          “Courts in the Southern District of Texas have ruled that defendants who move for

compassionate release still need to initially petition the BOP and, subsequently, fully exhaust

their administrative rights to appeal or wait for 30 days to lapse from such a petition in order to

bring a motion pursuant to 18 U.S.C. § 3582(c)(1)(A).” United States v. Gomez, 2020 WL

2061537, at *1 (S.D. Tex. Apr. 29, 2020) (citing United States v. Licciardello, 2020 WL

1942787 (S.D. Tex. Apr. 22, 2020); United States v. Orellana, 2020 WL 1853797, at *1 (S.D.

Tex. Apr. 10, 2020)). See also, e.g., United States v. Reeves, 2020 WL 1816496, at *2 (W.D. La.

Apr. 9, 2020). (“While the Court is well aware of the effects the Covid-19 pandemic . . . , §

3582(c)(1)(A) does not provide this Court with the equitable authority to excuse Reeves’ failure

to exhaust his administrative remedies or to waive the 30-day waiting period.”); United States v.

Clark, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020) (denying motion for compassionate



                                                4
      Case 2:18-cr-01337 Document 53 Filed on 06/02/20 in TXSD Page 5 of 5


release based on fears of contracting COVID-19 in prison where defendant conceded he had not

exhausted administrative remedies).

        While the Court sympathizes with Defendant’s plight, because he has failed to comply

with the exhaustion requirements under § 3582, his motion is not ripe for review, and the Court

is without jurisdiction to grant it.

IV. CONCLUSION

        For the foregoing reasons, Defendant’s motion for compassionate release under 18

U.S.C. § 3582(c) (D.E. 52) is DENIED.

        It is so ORDERED this 2nd day of June, 2020.




                                           ____________________________________
                                                      JOHN D. RAINEY
                                                SENIOR U.S. DISTRICT JUDGE




                                              5
